United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41631
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SERGIO CANTU-RUELAS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-168-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Sergio Cantu-Ruelas (Cantu) appeals his sentence following

his guilty-plea conviction of illegally reentering the United

States after having been deported, in violation of 8 U.S.C.

§ 1326(a) and (b)(2).   Cantu contends that the district court

erred in treating his prior Texas conviction of burglary of a

habitation as a “crime of violence” under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii).   As he concedes, this argument is

foreclosed.    See United States v. Valdez-Maltos, 443 F.3d 910,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41631
                                -2-

911 (5th Cir. 2006), cert. denied, 2006 WL 2094539 (U.S. Oct. 2,

2006) (No. 06-5473); United States v. Garcia-Mendez, 420 F.3d

454, 456-57 (5th Cir. 2005), cert. denied, 126 S. Ct. 1398

(2006).

     Citing Apprendi v. New Jersey, 530 U.S. 466 (2000), Cantu

challenges the constitutionality of § 1326(b)’s treatment of

prior felony and aggravated felony convictions as sentencing

factors rather than as elements of the offense that must be found

by a jury.   This issue is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).   Although Cantu contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi, we have repeatedly rejected such arguments on

the basis that Almendarez-Torres remains binding.   See United

States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert.

denied, 126 S. Ct. 298 (2005).   Cantu properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.